
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-ii


EIGHTH AMENDMENT TO
PARTICIPATION AGREEMENT AND OTHER OPERATIVE DOCUMENTS

        THIS EIGHTH AMENDMENT TO PARTICIPATION AGREEMENT AND OTHER OPERATIVE
DOCUMENTS, dated as of October 29, 2002 (this "Amendment"), amends the
(i) Participation Agreement, dated as of October 22, 1999, by and among ADC
Telecommunications, Inc., a Minnesota corporation ("ADC" or "Lessee"), as
Lessee; Lease Plan North America, Inc., not in its individual capacity, except
as expressly stated therein, but solely as Agent Lessor for the Participants
(the "Agent Lessor"); the Persons named on Schedule I thereto, as Participants;
and ABN AMRO Bank N.V., as Administrative Agent, as amended by (A) the First
Amendment to Participation Agreement, dated as of January 29, 2001 (the "First
Amendment"), (B) the Second Amendment to Participation Agreement, dated as of
August 24, 2001 (the "Second Amendment"), (C) the Third Amendment to the
Participation Agreement and Lease, dated as of October 31, 2001 (the "Third
Amendment"), (D) the Fourth Amendment to the Participation Agreement and Lease,
dated as of December 11, 2001 (the "Fourth Amendment"), (E) the Fifth Amendment
to the Participation Agreement and Lease, dated as of December 31, 2001 (the
"Fifth Amendment"), (F) the Sixth Amendment to the Participation Agreement,
dated as of April 18, 2002 (the "Sixth Amendment") and (G) the Seventh Amendment
to the Participation Agreement, dated as of July 31, 2002 (the "Seventh
Amendment") (as so amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment
and the Seventh Amendment, the "Existing Participation Agreement") and (ii) the
Lease, dated as of October 22, 1999 between ADC, as Lessee and Mortgagor, and
the Agent Lessor, as Agent Lessor and Mortgagee, as amended by the Third
Amendment (the "Existing Lease"). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned thereto in
Appendix 1 to the Participation Agreement.

        WHEREAS, the parties hereto have entered into the Existing Participation
Agreement and the other Operative Documents to fund the Construction of the
Financed Improvements on the Land;

        WHEREAS, prior to the date of this Amendment, the Put Event and Base
Term Commencement Date have occurred;

        WHEREAS, the Agent Lessor has received an appraisal dated September 6,
2002, as modified by that certain letter from ValueQuest International, Ltd.,
dated October 29, 2002 (which letter is made part of the appraisal), that
establishes the Fair Market Value of the Financed Improvements as of the date of
such appraisal and the last day of the Term as being equal to at least one
hundred percent (100%) of the Aggregate Commitment Amount;

        WHEREAS, the parties hereto desire to amend the Existing Participation
Agreement and the Existing Lease to extend the Term and to make such other
amendments and modifications as hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

        SECTION 1.    AMENDMENTS.    Effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2, (i) the
Existing Participation Agreement shall be amended in accordance with Sections
1.1 through 1.5 and (ii) the Existing Lease shall be amended in accordance with
Sections 1.6 through 1.9.

        SECTION 1.1    Section 4.4 of the Existing Participation Agreement is
hereby deleted and replaced with the following:

"SECTION 4.4. [Intentionally Omitted]"

--------------------------------------------------------------------------------

        SECTION 1.2    Section 8.17 of the Existing Participation Agreement is
hereby amended and restated in its entirety as follows:

Net Worth. Lessee shall not permit at any time Net Worth to be less than the sum
of (a) $500,000,000, plus (b) for each fiscal year, commencing with the fiscal
year ending October 31, 2001, 50% of positive net income for such fiscal year;
such covenant to be calculated as of the end of each Fiscal Quarter.

        SECTION 1.3    Section 10.2(b)(v) of the Existing Participation
Agreement is hereby amended by deleting therefrom the words "(including the
extension of the Lease Term contemplated by the relevant request for
extension)".

        SECTION 1.4    Schedules I and I-B to the Existing Participation
Agreement are hereby deleted in their entirety and replaced with Schedule I
attached hereto.

        SECTION 1.5 Definitions.    

        (a)  The definition of "AEC Requirement" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows:

"AEC Requirement" means $39,724,468.00.

        (b)  The definition of "Aggregate Commitment Amount" appearing in
Appendix 1 to the Participation Agreement is hereby amended and restated in its
entirety as follows:

"Aggregate Commitment Amount" means $46,800,000.00.

        (c)  The definition of "Enhancer Collateral Requirement" appearing in
Appendix 1 to the Participation Agreement is hereby amended and restated in its
entirety as follows:

"Enhancer Collateral Requirement" means an amount equal to the product of
(x) 110% and (y) $7,075,532.00.

        (d)  The definition of "Expiration Date" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows:

"Expiration Date" means the seventh anniversary of the Document Closing Date.

        (e)  The definition of "Residual Value Guarantee Amount" appearing in
Appendix 1 to the Participation Agreement is hereby amended and restated in its
entirety as follows:

"Residual Value Guarantee Amount" means an amount equal to 88% of the aggregate
Certificate Amounts of the Participants as of the Eighth Amendment Effective
Date less any Loan to Value Optional Prepayments or Base Term Commencement Date
Rent Prepayment Amount made, but in no event less than the aggregate outstanding
Certificate Amounts of the Tranche A Participants on the Expiration Date.

        (f)    Appendix I to the Existing Participation Agreement is hereby
amended by adding thereto in proper alphabetical order the following term:

"Eighth Amendment Effective Date" means October 30, 2002.

        (g) Appendix I to the Existing Participation Agreement is hereby amended
by deleting therefrom the following terms:

"Extension Effective Date", "Extension Option", "Extension Option Request",
"Extension Option Response Date" and "Lease Extension"

2

--------------------------------------------------------------------------------

        SECTION 1.6    Section 2.3 of the Existing Lease is hereby amended and
restated in its entirety as follows:

SECTION 2.3. Term. Unless earlier terminated, the term of this Lease shall
consist of (a) an interim period (the "Interim Term") commencing on and
including the Document Closing Date and ending on but not including the Base
Term Commencement Date and (b) a base term (the "Base Term") commencing on and
including the Base Term Commencement Date and ending on but not including the
seventh anniversary of the Document Closing Date (the Interim Term and the Base
Term, collectively, the "Term").

        SECTION 1.7    Section 19.1(a) of the Existing Lease is hereby deleted
and replaced with the following:

"(a) [Intentionally Omitted]"

        SECTION 1.8    Section 19.2 of the Existing Lease is hereby amended and
restated in its entirety as follows:

Election of Options. Unless Lessee shall have (a) affirmatively elected the Sale
Option within the time period provided for in Section 19.1 and (b) satisfied
each of the requirements in Articles XX and XXI, Lessee shall be deemed to have
elected the Purchase Option. In addition, the Sale Option shall automatically be
revoked if there exists a Lease Default, Lease Event of Default, Significant
Casualty or Significant Condemnation at any time after the Sale Option is
properly elected or Lessee fails to comply with each of the terms and conditions
set forth at Articles XX and XXI and Agent Lessor shall be entitled to exercise
all rights and remedies provided in Article XVI. Lessee may not elect the Sale
Option if there exists on the date the election is made a Lease Default, a Lease
Event of Default, Significant Casualty or Significant Condemnation. Any election
by Lessee pursuant to Section 19.1 shall be irrevocable at the time made.

        SECTION 1.9    Section 19.3 of the Existing Lease is hereby deleted and
replaced with the following:

"SECTION 19.3. [Intentionally Omitted]"

        SECTION 2.    CONDITIONS PRECEDENT.    This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent:

        (a)  The Agent Lessor shall have received this Amendment duly executed
by each of the parties hereto.

        (b)  The Agent Lessor shall have received an amendment to the Memorandum
of Lease, duly executed by the parties thereto, in form and substance
satisfactory to each of the Participants and such document shall have been
recorded in the appropriate places or offices.

        (c)  Lessee shall deliver to Agent Lessor opinions of Dorsey & Whitney
LLP, special counsel to Lessee, and an in-house counsel of Lessee, each of which
opinions shall be reasonably acceptable in form and substance to the
Participants.

        (d)  Lessee shall execute and deliver to Agent Lessor new Certificates
to be issued to the Tranche A Participants.

        (e)  Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to each of the Participants and the Agent Lessor
and their respective counsel.

        SECTION 3.    REPRESENTATIONS AND WARRANTIES.    In order to induce the
Participants and the Agent Lessor to execute and deliver this Amendment, Lessee
hereby represents to each of the Participants and the Agent Lessor that, as of
the date hereof,

3

--------------------------------------------------------------------------------

        (a)  the execution, delivery and performance of this Amendment has been
duly authorized;

        (b)  the person executing this Amendment has been duly authorized to act
on its behalf;

        (c)  this Amendment constitutes its legal, valid, binding and
enforceable agreement, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws or equitable principles
relating to or limiting the rights of creditors generally;

        (d)  its entry into this Amendment will not violate any law, rule or
regulation or constitute a default under any material agreement by which it is
bound or by which any of its assets are affected;

        (e)  except as set forth on Schedule 3(e) to this Amendment, the
representations and warranties set forth in Section 7.2 of the Existing
Participation Agreement are true and correct;

        (f)    it is in full compliance with all of the terms and conditions of
each Operative Document and this Amendment; and

        (g)  no Default or Event of Default has occurred and is continuing or
shall result after giving effect to this Amendment.

        SECTION 4.    MISCELLANEOUS.    

        SECTION 4.1    Continuing Effectiveness, etc. This Amendment shall be
deemed to be an amendment to the Existing Participation Agreement and the
Existing Lease, and the Existing Participation Agreement and the Existing Lease,
as amended hereby, and each other Operative Document, shall remain in full force
and effect and are hereby ratified, approved and confirmed in each and every
respect. On and after the date hereof, all references to the "Participation
Agreement" and the "Lease" in the Operative Documents or in any other document,
instrument, certificate, agreement, opinion or writing shall be deemed to refer
to the Existing Participation Agreement or the Existing Lease, as the case may
be, as amended hereby. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any provision of, or any right, power or remedy of any
party hereto under, any Operative Document.

        SECTION 4.2    Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        SECTION 4.3    Headings. The various headings of this Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

        SECTION 4.4    Execution in Counterparts. This Amendment may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.

        SECTION 4.5    Governing Law. THIS AMENDMENT SHALL IN ALL RESPECTS BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW. This Amendment constitutes the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any prior
agreement, written or oral, with respect thereto.

4

--------------------------------------------------------------------------------




        SECTION 4.6    Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        SECTION 4.7    Fees and Expenses. Lessee agrees to pay on demand all
costs and expenses of or incurred by each of the other parties hereto in
connection with the negotiation, preparation, execution and delivery of this
Amendment and the agreements and covenants contemplated herein, including the
reasonable fees and expenses of counsel for the Agent Lessor.

[signature pages follow]

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

    ADC TELECOMMUNICATIONS, INC., as Lessee
 
 
By:
 
/s/ GOKUL V. HEMMADY

--------------------------------------------------------------------------------

        Name: Gokul V. Hemmady
Title: Vice President, Controller and Treasurer

    LEASE PLAN NORTH AMERICA, INC., not in its individual capacity, except as
expressly stated in the Participation Agreement, but solely as Agent Lessor
 
 
By:
 
/s/ ELIZABETH R. MCCLELLAN

--------------------------------------------------------------------------------

        Name: Elizabeth R. McClellan
Title: Vice President

    ABN AMRO BANK N.V., as Administrative Agent and as a Participant
 
 
By:
 
/s/ RUBA ABOZIR

--------------------------------------------------------------------------------

        Name: Ruba Abozir
Title: Vice President
 
 
By:
 
/s/ BLAKE J. LACHER

--------------------------------------------------------------------------------

        Name: Blake J. Lacher
Title: Vice President

    GENERAL ELECTRIC CAPITAL CORPORATION, as a Participant
 
 
By:
 
/s/ T.J. WILLIAMS

--------------------------------------------------------------------------------

        Name: T.J. Williams
Title: Vice President

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-ii

